Citation Nr: 0946613	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

On his February 2006 Substantive Appeal (Form VA-9) the 
Veteran requested a Travel Board hearing before a Member of 
the Board in connection with his claim. This hearing was 
initially scheduled for June 26, 2007; however, the Veteran 
failed to report for that hearing.  Because the Veteran has 
neither submitted good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal. See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. A rating decision dated in February 2003 denied the 
Veteran's application to reopen a claim for service 
connection for hypertension; the Veteran did not appeal this 
decision and it is final.

2. The evidence associated with the claims file subsequent to 
the February 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
hypertension and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final February 2003 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for hypertension is not new and material, 
and the Veteran's claim for that benefit is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the notice letter provided to the appellant in 
May 2005 included the definition of "new and material 
evidence," the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Another letter dated in October 2006 explained in more detail 
why the claim was previously denied and indicated the Veteran 
needed to submit new and material evidence relating to that 
element.  Consequently, the Board finds that adequate notice 
has been provided, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.

Concerning the other requirements of the duty to notify, the 
Board finds that the May 2005 and October 2005 letters fully 
addressed all notice elements.  Specifically, these letters 
addressed the information required to substantiate the 
underlying claim for service connection, and informed the 
Veteran of the evidence VA would seek to provide and the 
evidence the Veteran should seek to provide.  Additionally, 
the October 2005 letter informed the Veteran how VA 
determines disability ratings and effective dates.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  

The Veteran's representative argued in a November 2009 
written brief that the Veteran should be afforded a VA 
examination in connection with his claim.  However, VA laws 
and regulations do not require VA to provide such an 
examination unless new and material has been submitted.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, the failure to afford 
the Veteran a VA examination is not prejudicial in this 
matter. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits to the claim, the Veteran seeks to 
reopen a claim for service connection for hypertension.  A 
claim for hypertension was denied in September 1971.  The 
Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.1103.  The RO also considered and denied the 
claim to reopen service connection for hypertension by way of 
letters dated in November 1973, September 1983 and March 
1993.  The Veteran did not appeal these denials and the 
claims became final.  38 C.F.R. § 20.1103.  The RO denied the 
claim to reopen in an August 2000 rating decision.  The 
Veteran did not appeal the decision and the rating decision 
became final.  38 C.F.R. § 20.1103.  The Veteran again sought 
to reopen his claim in September 2001 and the RO denied the 
claim by letter dated in February 2002.  Most recently, the 
Veteran applied to reopen the claim for hypertension in 
October 2002.  A rating decision dated in February 2003 
denied the claim.  The Veteran did not appeal the decision 
and it became final.  38 C.F.R. § 20.1103.  As such, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the last final 
rating decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the February 2003 rating decision that denied 
to reopen service connection for hypertension, the evidence 
of record consisted of service treatment records, VA 
outpatient treatment record and private medical records.  
Subsequently, additional VA outpatient treatment records and 
statements of the Veteran have been associated with the 
claims file. 

The evidence submitted subsequent to the February 2003 rating 
decision is new, in that it was not previously of record; 
however, the newly submitted evidence is not material.  The 
claim for hypertension was denied in the February 2003 rating 
decision as the Veteran had not submitted new and material 
evidence to reopen the claim.  The claim was initially denied 
in a September 1971 rating decision as the Veteran had a pre-
existing condition of hypertension, had labile hypertension 
throughout service and the exit examination showed no 
evidence of aggravation of the pre-existing condition.  
Although the evidence submitted since the final February 2003 
decision demonstrates complaints and treatment for 
hypertension, none of the records provide evidence that 
suggests the condition increased in severity during the 
Veteran's active service or otherwise suggests a nexus to 
service.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service); see also Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Additionally, to the extent the Veteran provided statements 
and testimony alleging continuity of symptoms and treatment 
for hypertension since service, the Board notes that this 
argument is cumulative and redundant. See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Specifically, the Veteran had 
argued as early as June 1982 that he had treated the 
condition since service.  Furthermore, in a claim for service 
connection where there is a pre-existing disability, the 
question is whether there was aggravation, not merely whether 
the condition continued since service.  Accordingly, the 
Veteran's statements alone are duplicative of his prior 
arguments and do not constitute material evidence. 

Thus, the additional evidence received since the February 
2003 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for hypertension is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


